Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's RCE filed January 28, 2020.  Claims 2, 5, 14, 17, 25, 28, 36, 38, 41, 48 have been canceled.  Claims 12, 23, 35, 47 and 49-52 are now canceled.  Claims 1, 3, 4, 6-11, 13, 15, 16, 18-22, 24 26, 27, 29-34, 37, 39, 40 and 42-46 are presented for examination and pending in the application.     

2. 	The objection to the Abstract of the disclosure (paragraph #1 of the Final Rejection mailed September 30, 2020) is hereby withdrawn due to the amendment filed November 24, 2020.

3. 	The objection to the drawings (paragraph #2 of the Final Rejection mailed September 30, 2020) is hereby withdrawn due to the amendment filed November 24, 2020.

4. 	The objection to the Specification of the invention (including Specification and Claims) (paragraph #3 of the Final 

5. 	The 35 U.S.C. 112(b) rejection of claims 24, 26-27, 29-35 and 49-52 (paragraph #4) is hereby withdrawn due to the amendment filed November 24, 2020.

6.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 
     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3, 4, 6-7, 9-11, 13, 15, 16, 18-19, 21-22, 24, 26, 27, 29-30, 32-34, 37, 39, 40, 42-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2018/0329651) in view of the Flash Memory Summit 2017 publication, entitled “Emerging NVM Interfaces,” presented or authored by Wendy Elasser of ARM (hereinafter, “the Flash Memory Summit publication”) and Carpenter et al. (US 2014/0136786), taken together, and further in view of Larson et al.(US 2014/0297595).

With respect to (method) claims 1 and 13, as well as (apparatus) claims 24 and 37, Chang et al (US 2018/0329651) discloses a method and associated apparatus for performing persistent operations, the method comprising receiving, at a non-volatile dual in-line memory module configured to support Persistent Writes (NVDIMM-P) [see paragraph [0045]; paragraph [0050], lines 1-7; and paragraph [0051], lines 1-4, e.g.], a Persistent Write command and associated write data from a host [Chang et al discloses receiving, at a memory system (“means for storing data”?) including a non-volatile dual in-line memory module with Persistent Memory (NVDIMM-P) (100 in Figure 1) a Persistent Write command and associated write data from a host processor (“means for processing data”) (see paragraph [0045]; paragraph [0050], lines 1-7; and paragraph [0051], lines 1-4, e.g.)], and performing a Persistent Write of the write data to a non-volatile memory in the NVDIMM based on the Persistent Write command [Chang et al discloses performing a Persistent Write to a non-volatile memory based on the Persistent Write command (see paragraph [0050], lines 5-13, paragraph [0045]; paragraph [0050], lines 1-7; and paragraph [0051], lines 1-4, e.g.].  Chang et al (US 2018/0329651) also discloses receiving a write identification (WID) associated with the Persistent Write command from the host [see paragraph [0051], lines 1-8, e.g.].

upon successful completion of the Persistent Write, noting that Chang discloses receiving a write identification (WID) associated with the Persistent Write command from the host [see paragraph [0051], lines 1-8, e.g.].  Larson however in his teaching of transaction processing for database in persistent system, discloses the missing element that is known to be required in the system of Chang, Elasser and Carpenter, for example, Larson teaches once the persistent write completes successfully, the transaction saves post-commit processing information into a log buffer including the transaction identifier known to be associated with the  Persistent Write command from the host, a commit record 
    With respect to claim 3, as well as claims 15, 26 and 39, Chang et al (US 2018/0329651) also discloses providing, from the NVDIMM [see paragraph [0045]; paragraph [0050], lines 1-7; and paragraph [0051], lines 1-4, e.g.] upon successful completion of the Persistent Write, a Persistent Write completion indication along with the associated WID to the host [Chang et al (US 2018/0329651) discloses providing, from the memory system upon successful completion of a “Persistent Write,” a confirmation of a persistent write completion indication along with the associated WID to the host [see paragraph [0053], lines 8-10, 
     With respect to claim 4, as well as claims 16, 27 and 40, the Persistent Write completion or confirmation indications in Chang et al are made when the commands are completed, and so the Persistent Write completion or confirmation indications in Chang et al may be sent to the host at different times and in a different order from an order in which the Persistent Write commands were received from the host [see paragraph [0045]; paragraph [0050], lines 1-7; and paragraph [0051], lines 1-4, e.g.].
     With respect to claim 6, as well as claims 18, 29 and 42, Chang et al (US 2018/0329651) teaches providing confirmation of completion of a PWRITE or FLUSH command, including a command associated with multiple Persistent Writes [again see paragraph [0053], e.g.], and it would have been obvious to provide a status “packet” to the host to indicate the write identifiers such as addresses associated with Persistent Write commands whose execution has been completed in response thereto, since the host specifically requested such information, and the write 
     With respect to claim 7, as well as claims 19, 30 and 43, Chang et al (US 2018/0329651) discloses that a write identification may include a multi-bit identification of a Persistent Write and a valid bit [Chang et al (US ‘651) discloses that the write identification may include a multi-bit identification of a Persistent Write and a valid bit or “persist” flag (see paragraph [0051], lines 1-8; paragraph [0060], lines 3-4; paragraph [0068], lines 4-5; and paragraphs [0075]-[0077], e.g.)].
     With respect to claims 9-10, as well as claims 21-22, 32-33 and 45-46, Chang et al (US 2018/0329651) also discloses receiving a FLUSH command from the host, wherein the FLUSH command indicates that all prior writes buffered in volatile media are to be pushed to non-volatile or persistent memory, as well as providing a FLUSH completion indication upon completion of execution of the FLUSH command to the host [see paragraphs [0052]-[0054] and paragraphs [0078]-[0079], e.g.].
     As to claim 11, as well as claim 34, it would have been further obvious to utilize completed and pending bitmaps to determine the completion states of commands so that the host may .

Allowable subject matter
9. 	Claims 8, 20, 31 and 44 are objected to as being dependent upon rejected based claims 1, 13, 24 and 37 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
10.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/February 24, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135